PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for allowance
Following is an examiner's statement of reasons for allowance:
Interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art.
Wiegley et al.. (Publication No US.20220236976), teaches the present invention to provide a system receives pipeline templates including templating expressions that can be substituted with values for generating pipelines. A pipeline can be executed to perform a set of actions associated with continuous delivery of a software artifact. The system stores sets of partially hydrated pipeline templates. The partially hydrated pipeline templates can be compiled into executable pipelines associated with services configured on a datacenter of a cloud platform. The system stores different versions of pipeline templates as deployment packages. The system stores version pointers that identify specific deployment packages that are selected when a software release is deployed. The version pointers allow the deployment package to be updated in case of roll back or for deploying more recent changes. 
Magana et al.. (U.S. Patent No. 11388231), teaches the present invention to provide a system uses a control datacenter with a set of service groups used for configuring other datacenters, for example, for performing continuous delivery of software artifacts for other datacenters. The system uses a primary control datacenter and a secondary control datacenter. The primary control datacenter configures infrastructure of the tenant datacenter, for example, by configuring computing resources in the cloud platform for the tenant datacenter according to a declarative specification of the tenant datacenter. The secondary control datacenter efficiently takes control of the process of configuring the tenant datacenter, for example, if there is a failure of the primary control datacenter.
	However, the prior art fails to teach or suggest individually or in combination that a computer-implemented method for provisioning resources on a target cloud platform based on a platform-independent declarative specification of a data center, the method comprising: receiving the platform-independent declarative specification of the data center and an identification of the target cloud platform; identifying one or more data center entities represented within the platform-independent declarative specification; generating data structures and metadata representations of the one or more data center entities; generating instructions for provisioning services or deploying applications associated with one or more services on the target cloud platform based on the data structures and metadata representations of the one or more data center entities according to the platform-independent declarative specification; sending the generated instructions for execution on the target cloud platform, wherein the target cloud platform executes the instructions to configure the data center; and providing users with access to computing resources of the data center configured by the target cloud platform as set forth in independent claims 1, 9, and 15. 
Therefore, claims 1-20 are allowed. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/THANH T NGUYEN/                                                            Primary Examiner, Art Unit 2448